Case 1:19-cr-00264-WJM Document 139-3 Filed 07/26/21 USDC Colorado Page 1 of 8




           EXHIBIT 3
Case 1:19-cr-00264-WJM Document 139-3 Filed 07/26/21 USDC Colorado Page 2 of 8
Case 1:19-cr-00264-WJM Document 139-3 Filed 07/26/21 USDC Colorado Page 3 of 8



  Please feel free to call my cell#    , if you have any questions or want to discuss
  further.   

  Jill M. Jackson, Esq.
  Law Office of Jill M. Jackson LLC.
  650 S. Cherry Street, Suite 1225
  Glendale, CO 80246
  Phone: 303.818.7209
  Fax: 303.379.7676
  Case 1:19-cr-00264-WJM Document 139-3 Filed 07/26/21 USDC Colorado Page 4 of 8


JC INVESTIGATIONS
                                                                          Arvada, Colorado
                                                                            303-720-0641
                                                                   jcinvestigations@outlook.com




                         Witness Interviews
                      The Law Office of Benjamin Harford LLC
                           650 S. Cherry St. Suite #1225
                               Glendale, CO 80246

                                  Timothy Spikes

                                 DOB:

                                 OLN: 00-209-1081

                           File Number: 19-CR-264-WJM




                            Report Date: June 28th, 2021

                    Prepared by Jason Chilson and Mike Stricklin
  Case 1:19-cr-00264-WJM Document 139-3 Filed 07/26/21 USDC Colorado Page 5 of 8




Table of Contents
Witness Interviews.................................................................................................................................................1
Comprehensive Research Findings............................................................................................................................3
   Investigation ........................................................................................................................................... 3




                                                       Confidential - Attorney Work Product

                                                                                 2
 Case 1:19-cr-00264-WJM Document 139-3 Filed 07/26/21 USDC Colorado Page 6 of 8




                             Comprehensive Research Findings

Investigation
Case: Timothy Spikes 788055-19-0058
On June 23, 2021 I was asked to interview 3 people, Rene Shook, Sandra Minker, and Brigitte Dolan.
At 1440hrs I went to Rene Shook residence                                       . As I walked up to her
house, I noticed the front door was open and the glass door was shut. I also noticed a security camera
was missing on the right corner of the house. As I approached the front door I could see clearly inside
the house (living room and kitchen). I also noticed packages just right inside the front door. Some of
the packages were new security cameras. I knocked on the glass door and no answer. I waited for a
minute and knocked again and still no response. I looked for a doorbell and didn’t see one. I noticed
two vehicles parked in front of the residence. I took two pictures of the license plates and sent them to
Investigator J. Chilson to have him run the plates to make sure they were listed to Rene Shook
(Colorado plates:           and          ). I waited for 30 minutes, and I knocked again and still no
answer. I left without further incident.
Investigator J Chilson emailed me later that evening saying the vehicles listed to Rene and
      .
At 1540hrs I went to Brigitte Dolan residence                                        . I walked up to the
home, and I didn’t see any security cameras. I did see a vehicle parked in front of the residence
bearing Colorado plate           ). I walked up to the front door and rang the doorbell and knocked
with no response. After a minute I knocked and rang the doorbell again and still nothing. I went back
to the vehicle and took a picture of the plate and emailed it to Investigator Chilson. I waited for 20
minutes, and I went back to the front door and knocked and rang the doorbell and still no response. I
left without further incident.
Investigator J Chilson emailed me later that evening saying the plate came back as unlisted.
At 1620hrs I went to Sandra Minker’s residence                                         . I didn’t see
any cameras or vehicles. I walked up to the front door, and I knocked and rang the doorbell and no
response. I waited for 20 minutes, and I knocked and rang the door again and still no response. I left
without further incident.
On June 24, 2021 at approx. 1830hrs I called all three parties and no one answered. I left voice
messages for Rene Shook and Sandra Minker. Rene’s cell phone rang and then went to voicemail.
Sandra Minker’s cell phone rang once and then went right to voice mail. Brigitte Dolan cell phone
went right to voicemail, and it said voice mail box is full.
On June 25, 2021 at approx. 1700hrs I went back to all three residence and no one answered.
                                    Confidential - Attorney Work Product

                                                     3
 Case 1:19-cr-00264-WJM Document 139-3 Filed 07/26/21 USDC Colorado Page 7 of 8




On June 25, 2021 at approx. 1900hrs I called all three parties. All phone calls went right to voice mail.
This was all of my involvement in this case.
Investigator Mike Stricklin
720-984-5463




                                    Confidential - Attorney Work Product

                                                     4
 Case 1:19-cr-00264-WJM Document 139-3 Filed 07/26/21 USDC Colorado Page 8 of 8




THE CONTENTS OF THIS REPORT ARE PRIVELEGED AND CONFIDENTIAL INFORMATION
INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY NAMED. IF THE
RECEIVER OF THIS REPORT IS NOT THE INTENDED RECIPIENT, YOU ARE HEREBY ON
NOTICE THAT YOU POSSESS CONFIDENTIAL AND PRIVILEGED INFORMATION
CONSIDERED TO BE AN ATTORNEY/CLIENT WORK PRODUCT. ANY DISSEMINATION,
DISTRIBUTION, OR COPYING OF THIS COMMUNICATION IS STRICTLY PROHIBITED. THE
INFORMATION CONTAINED HEREIN HAS BEEN OBTAINED AT THE
CLIENT/USER'S/ATTORNEY’S REQUEST AND FROM SOURCES UTILIZED BY JC
INVESTIGATIONS LLC; SUCH INFORMATION CONTAINED HEREIN MAY BE INACCURATE
OR INCOMPLETE AS IT IS A CONTINUING WORK PRODUCT. UTILIZATION OF THE
INFORMATION IS AT THE SOLE RISK OF THE CLIENT/USER'S. CLIENT/USER, BY
ACCEPTING THIS REPORT, AGREES TO RELEASE AND DISCHARGE OF JC
INVESTIGATIONS LLC FROM ANY AND ALL LIABILITY THAT MAY ARISE FROM THE USE
OF THE INFORMATION CONTAINED HEREIN.




                           Confidential - Attorney Work Product

                                            5
